DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1(system), 6 (method) and 11 (medium) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of U.S. Patent No. 9,785,722 B2 (White) in view of Wenig et al. (hereinafter Wenig) US 2009/0063968
 Although the claims at issue are not identical, they are not patentably distinct from each other. Wenig disclose display the interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage) It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
Claims 6 and 11 recite similar limitations as claim 1 and are likewise rejected.
Current application
U.S. Patent No. 9,785,722 B2 (White)
1.     A system for remote replay of a user interaction with a webpage, the system comprising:






a tracking storage repository storing at least one tracking script including computer executable instructions to cause recording and transmitting of interaction data related to the user interaction with the webpage, 




the interaction data comprising one of mouse movement, scrolling, mouse clicking, or keyboard entry;

a tracking server configured to receive a tracking record comprising the user interaction data, the tracking server communicatively connected with the tracking storage repository for retrieving the tracking script from the tracking storage repository; and 



an analysis computer communicates with the tracking server over the network, wherein the analysis computer requests the tracking record from the tracking server to create and display an interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.



including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.
1.      A system for facilitating remote replay of a user interaction with a webpage, the user interaction occurring from a user computer being connected over a network to a server hosting the webpage, the user computer comprising a web browser and input/output devices,  


the webpage being an HTML document including dynamic elements being configured to execute operations that write modifications to the HTML document, and with a tracking script providing instructions to the web browser to record a tracking record and with the tracking record including information regarding the input/output devices, the system comprising:




a tracking server communicating over the network with at least one of the user computer and the server and being configured to fetch, from at least one of the user computer and the server, the tracking record comprising the user interaction with the webpage and including the dynamic elements of the webpage; and 

an analysis computer communicating with the tracking server over the network; wherein the tracking server is configured to normalize the tracking record by removing modifications written to the HTML document by operations executed with the dynamic elements; and wherein the analysis computer requests the normalized tracking record from the tracking server to create an interaction visualization based on the normalized tracking record to replay the user interaction with the webpage.


Claim 6 and claim 11 with similar limitations
Claim 10 and claim 17 with similar limitations

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described 	as set forth in section 102, if the differences between the subject matter sought to be patented 	and the prior art are such that the subject matter as a whole would have been obvious at the 	time the invention was made to a person having ordinary skill in the art to which said subject 	matter pertains. Patentability shall not be negatived by the manner in which the invention was 	made.

Claims 1-14, 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sayed et al. (hereinafter Sayed) US 2011/0173239 and Wenig et al. (hereinafter Wenig) US 2009/0063968
Referring to claim 1, Sayed discloses a system for remote replay of a user interaction with a webpage, ([0003]-[0005][0011]-[0012] replay the recorded web application session remotely) the system comprising:
a tracking storage repository storing at least one tracking script including computer executable instructions to cause recording and transmitting of interaction data related to the user interaction with the webpage, the interaction data comprising one of mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003]-[0005 [0011]-[0013] Fig. 1-3, RR module (library component stored at remote server) to record the execution behavior of the web application and transmit the events related to the web application to a log file for storage, for example, mouse down/up events, etc.) 
 	 a tracking server configured to receive a tracking record comprising the user interaction data, the tracking server communicatively connected with the tracking storage repository for retrieving the tracking script from the tracking storage repository; ([0011]-[0018] Fig. 1-4 remote server including logging service receive the logging entries with the input events and RR module with remote server are communicatively connected) and 
an analysis computer communicates with the tracking server over the network, wherein the analysis computer requests the tracking record from the tracking server to create an interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.  ([0003][0005] [0011]-[0018][0021]-[0022] RR module in a computer communicates with remote server and request log entry to create and replay the user input event to simulating the actual user input on the web page, which include mouse down/up, mouse clicking, etc. ) 
But Sayed fail to explicitly disclose “and to display the interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.”
Wenig disclose and to display the interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
	Referring to claims 2, 7 and 12, Sayed and Wenig disclose the system of claim 1, the rejection is incorporated herein.
Sayed discloses wherein user interaction is derived from one of a keyboard, a mouse, a touch screen, a monitor, or a printer. ([0003][0005] [0011]-[0018][0021]-[0022] the user input events are mouse down/up, mouse clicking etc. )
	Referring to claims 3, 8 and 13 Sayed and Wenig the system of claim 1, the rejection is incorporated herein.
But Sayed fail to explicitly disclose “wherein the analysis computer is configured to display the interaction visualization as interaction with the webpage resulting from according to the one of mouse movement, mouse scrolling, mouse clicking, or keyboard entry.”
Wenig disclose wherein the analysis computer is configured to display the interaction visualization as interaction with the webpage resulting from according to the one of mouse movement, mouse scrolling, mouse clicking, or keyboard entry. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage, including mouse down/up, clicking, etc.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
Referring to claims 4, 9 and 14, Sayed and Wenig disclose the system of claim 1, the rejection is incorporated herein.
Sayed discloses wherein the webpage server comprises:
a webpage storage module storing the webpage;  and a tracking tag code module instructing the webpage server to include  tracking script with the stored webpage; wherein the tracking script records the tracking record. ([0011]-[0018] RR storing the handle, pointer or address, etc. to the object (including page) and when replaying the session, obtains the log entries object ID and locate the object from the log entry)
Referring to claims 5 and 10, Sayed and Wenig disclose the system of claim 1, the rejection is incorporated herein.
Sayed disclose that the tracking server is configured to further provide playback environment data to the analysis computer, wherein the playback environment data is one of a brand of a web browser used to record the tracking record, a time and a date of the tracking record, a length of time of the tracking record, the webpage visited, a time spent on the webpage, or an account ID of the user. ([0003]-[0005] [0011]-[0018] Fig. 3, provide a runtime env. and include timestamp, time and date indicating a time of occurrence during the recorded session, etc.)

	Referring to claim 6, Sayed disclose a computer-implemented method and claim 11,  a non-transitory computer-readable medium for remotely replaying a user interaction with a webpage, the computer-implemented method comprising: ([0003]-[0005][0011]-[0012] method and medium replay the recorded web application session remotely)
	retrieving, from a tracking storage repository, a tracking script, transmitting the tracking script, and causing the tracking script to run to record interaction data as a tracking record, the interaction data comprising one or mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003]-[0005 [0011]-[0013] Fig. 1-3, RR module (library component stored at remote server) identify an event corresponding to a creation of an object capable receiving input data transmitted to the web application and  transmit the events related to the web application to a log file for storage, for example, mouse down/up events, etc.) 
retrieving, via a tacking server, the tracking record; ([0011]-[0018] Fig. 1-4 remote server including logging service receive the logging entries with the input events and RR module with remote server are communicatively connected)
providing, the tracking server, the tracking record to an analysis computer to create an interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003][0005] [0011]-[0018][0021]-[0022] RR module in a computer communicates with remote server and request log entry to create and replay the user input event to simulating the actual user input on the web page, which include mouse down/up, mouse clicking, etc.) 
But Sayed fail to explicitly disclose “and displaying the interaction visualization.”
Wenig disclose and displaying the interaction visualization. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
Referring to claims 18-20, Sayed and Wenig disclose discloses The system of claim 1, he rejection is incorporated herein.
Sayed disclose  wherein a webpage server configured to provide the webpage has a memory, ([0011]-[0018] remove server, application server has memory) the memory having a tracking tag code module storing thereon instructions for requesting the tracking script from the tracking server to be stored upon loading of the webpage. ([0011]-[0018] upon loading the web application, turn on tracking and monitor record and  replay capabilities and the input events are stored in a log file in the remote sever) 


Response to Arguments
Applicant’s arguments with respect to claims filed on 11/30/2021 regarding to claims 1-14, 18-20 have been considered but are moot because the arguments do not apply to the current rejection.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20100049797 A1	 February 25, 2010 		Ryman et al.
Systems and Methods for Single Stack Shadowing 
Ryman et al. disclose methods and systems directed to controlling a real-time user session of presentation layer protocol data. Methods describing a shadowing agent service receiving a connection request from a shadowing tool and initiating a rollover operation responsive to the connection request. A rollover operation including reinitializing the single protocol stack and receiving a protocol data stream from the protocol stack. The shadowing agent service receiving a second data stream from the shadowing tool and inserting data from the second protocol data stream into the protocol stack. Systems describing a controller of the shadowing agent service receiving a connection request from a shadowing tool; a recorder of the shadowing agent service initiating a rollover operation responsive to the connection request; the controller receiving a second protocol data stream from the shadowing tool; and the controller inserting data from the second protocol data stream into the protocol stack… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143